PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/868,548
Filing Date: 29 Sep 2015
Appellant(s): Bi et al.



__________________
Jennifer A. Schmidt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/19/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues on top of page 8 “… there is nothing in Zhu that would suggest that the methods of Zhu that would be suitable or applicable in geologic modeling, such as the claimed modeling of material properties (e.g. porosity or permeability) of a faulted subsurface region. Further, there is nothing in the cited references that would suggest the desirability of combination a method for animating a horse (such as that in Zhu) with a method for creating geologic models of a subsurface (such as that in Wu). As such, Appellants respectfully submit that one of ordinary skill in the art would not have been motivated to combine Wu and Zhu to arrive at the present invention without improper hindsight reasoning.”  
And further argues in the middle of page 9: 

    PNG
    media_image2.png
    243
    655
    media_image2.png
    Greyscale
”
Examiner respectfully disagrees. Both Wu and Zhu are from the same field of endeavor in which both work to have a rigid transformation of a computer base image. Both references are computer systems that manipulate an image that is represented by data points. Both references move a portion of the image using a transformation in order to represent / display a continuous modified in position model/image. Wu moves a subsurface region in a geologic concept into a continuous design region in order to eliminate faults using formulas, ¶0041 and ¶0042; Fig. 6A and Fig. 6B. While Zhu moves a segment of the image using a formula to have a rigid transformation of the image, see Fig. 1 teaches a formula to move part of the image smoothly. Both Wu and Zhu apply formula (transformation) to move a portion of a computer based image from one location to a second location without distorting the image and have a continuous image. In addition, Zhu formula is based on Moving Least Square calculations and Wu teaches using the Least Square in calculating the weights for the formula used to transform the subsurface regions, ¶0088 and ¶0089. Therefore, it would be obvious to use the equation (transformation) disclosed by Zhu to replace the equation 
Zhu teaches the same exact Moving Least Square equation as the one disclosed in the claimed invention, see equation 1. Which is used to move portions of an image in a computer system to move portions of the image. Both arts are related to a computer system that manipulate an image using a formula to make the transformation as smooth as possible. The combination of Wu and Zhu teach every limitations of the claimed invention. Wu teaches a method of reconstructing geologic model of a subsurface regions and moving them in a computer system to form a continuous model, which uses a least square to calculate the weights for the formula, see Fig. 6A, 6B and ¶0088 and ¶0089. While Zhu teaches the exact equation for the Least Square equation used in the current invention that would move portions of an image and give a smooth, rigid and faster transformation. Therefore, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use the least square equation created by Zhu in order to save time and have a very smooth transformation, see Zhu section 5 and Fig. 2. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        
Conferees:


/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                          



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.